On behalf of the Islamic Republic of
Mauritania, I should like to congratulate Mr. Harri
Holkeri on his election to the presidency of the fifty-
fifth session of the General Assembly. We are
confident that his personal qualities and his extensive
political and diplomatic experience are an excellent
36

guarantee of the success of this session. I should like to
assure him of the full cooperation of our delegation in
this lofty task.
I should like also to seize this opportunity to
express our sincere thanks to his predecessor,
Mr. Theo-Ben Gurirab, for the outstanding way in
which he guided the work of the previous session. I pay
tribute also to the Secretary-General, Mr. Kofi Annan.
We deeply appreciate his efforts to reform and
restructure the Organization as well as to develop its
methods of work and rationalize its role in all domains
so that it meet the needs and challenges of today.
In this respect, we listened closely to the
Secretary-General?s presentation of his report on the
work of the Organization. It is also my pleasure to
welcome Tuvalu as a new Member of the Organization.
We are prepared to cooperate fully with it in order to
achieve the objectives of our Organization.
The reform and restructuring process of the
United Nations bodies has become a necessity for the
common interest. The conditions in which the United
Nations was founded more than 50 years ago have
changed, and major developments have taken place in
all fields and at all levels, making it essential to review
the methods of work and structure of the Organization.
For that reason, we support the expansion of the
Security Council, in keeping with the principles of
transparency and justice, so as to achieve equitable
geographic representation and to reflect the
universality of the Organization, in accordance with
Article 24 of the Charter.
This session is being held at the dawn of the third
millennium, at a time when the majority of humanity is
living in conditions that prevent them from realizing
their aspirations. Despite some encouraging indicators
in some of the third-world countries, the general trend
is towards a wider gap between the industrialized
world and the developing one, which is facing major
obstacles such as external debt, low prices for their
commodities, and the difficulty of accessing world
markets.
Our Organization should exert all possible efforts
to alleviate the economic and social difficulties
confronting the developing countries. It must help them
accelerate their development in an effective manner by
increasing official development assistance and by
allowing more direct foreign investments into these
countries and the opening of the markets of the
developed countries to the products of developing
ones, all of which will contribute to the establishment
of a new world order based on consensus, cooperation
and solidarity among all States.
The problem of debt must also benefit from the
attention and the interest of the international
community, because it is an obstacle to the economies
of the developing countries. In this respect, my country
hopes that the initiative undertaken to alleviate the debt
of highly indebted and poor countries will contribute to
the solution of this problem.
The world today is facing numerous problems
and challenges, the effects of which are not contained
by national boundaries. They jeopardize international
security and undermine the achievements registered in
all fields. Thus it is our duty to work relentlessly to
resolve these problems. They include, to give but a few
examples, terrorism, poverty and violations of human
rights.
In this respect, my country wishes to reaffirm its
condemnation of the phenomenon of terrorism, in
whatever form and whatever its origin. We call for the
reinforcement of cooperation and consultation at the
international level in order to face this phenomenon
with determination.
There is also a need to put in place policies and
adopt measures to combat poverty, in order to ensure
sustainable development. My country has created a
commission entrusted with combating poverty and with
implementing concrete programmes aimed at preparing
our citizens to play a role in development. This
commission is also responsible for guaranteeing the
promotion of individual and collective rights.
In this context, I would like to recall the special
session of the General Assembly on social
development, held in Geneva last June, which
reaffirmed and stressed once again the Programme of
Action adopted at the World Summit for Social
Development, held in Copenhagen in 1995.
We hope that the outcome of that special session
will contribute to an improvement in the living
conditions of all people and to the attainment of
sustainable development by strengthening the links
between social issues and development.
We express our satisfaction at the outcome of last
June?s special session of the General Assembly,
37

?Women 2000: gender equality, development and peace
for the twenty-first century?, and we hope it will
enhance the role played by women in all spheres.
The foreign policy of the Islamic Republic of
Mauritania is founded on good-neighbourly relations,
peaceful coexistence and strengthening regional and
international cooperation. In line with those principles,
my country attaches great importance to consolidating
stability and eliminating the causes of conflict and
tension that can threaten international peace and
security and hamper development in many regions of
the world.
Turning to the Middle East, my country, while
reaffirming its support for the peace process, considers
that a just, lasting and comprehensive peace in the
region can come about only on the basis of the Madrid
agreements, the principle of land for peace, and the full
implementation of Security Council resolutions 242
(1967) and 338 (1973) to ensure complete Israeli
withdrawal from the occupied Palestinian territories
and from the Syrian Golan and the restoration to the
Palestinian people of their legitimate national rights,
foremost among them the right of self-determination
and the right to the establishment of an independent
State with the holy city of Al-Quds Al-Sharif as its
capital. This requires us to intensify our efforts to
overcome the obstacles to peace in the region, a region
that so sorely needs a chance to realize its potential and
to turn a new page in the history of its peoples. In that
context, we note with satisfaction the Israeli
withdrawal from southern Lebanon.
We hope that efforts to bring stability and
understanding to the Gulf region will be successful. My
country reaffirms its respect for and adherence to
international legitimacy, and reiterates its rejection of
anything that could impinge on the independence or
territorial integrity of Kuwait, as well as its rejection of
any measure that would threaten the unity or territorial
integrity of Iraq. We call for an end to the embargo
imposed against the Iraqi people, who have suffered
immensely from that embargo; it is children, women
and the elderly who have suffered most.
On the question of the Arab Maghreb, my country
is working staunchly and resolutely in cooperation with
our sister countries in the Arab Maghreb Union to
strengthen cooperation and consultation to realize the
aspirations of the people of that region.
On Western Sahara, my country reaffirms its
readiness to make every effort to promote the
implementation of the United Nations settlement plan
for that conflict.
Turning to developments in the Lockerbie crisis,
we wish to express our satisfaction at the progress
towards a comprehensive settlement, including the
suspension of the embargo imposed on Libya. We
welcome the success of the diplomatic approach, and
we hope that this problem will be resolved once and for
all.
We are concerned about the ongoing conflict in
Somalia, and we hope that our Somali brothers will
agree to engage in constructive dialogue in a spirit of
responsibility and patriotism with a view to a peaceful
settlement and to restoring unity and national
sovereignty to the country so that it can once more
enjoy stability and a climate of conciliation.
We regret the continuing tension in Sierra Leone,
and hope that ongoing efforts will bear fruit, so that
that country, which for nine years has been suffering in
a destructive war, can once again enjoy stability and a
climate of conciliation.
On the situation in the Democratic Republic of
the Congo, we reaffirm our support for the Lusaka
Ceasefire Agreement, which in our view is the only
acceptable framework for a peaceful, comprehensive
and lasting solution.
With respect to Angola, my delegation reaffirms
its full support for Security Council resolutions 864
(1993), 1127 (1997) and 1173 (1998), and calls upon
UNITA to fulfil its commitments under the Lusaka
Protocol so that peace and security may return to that
country.
Turning to the conflict between Ethiopia and
Eritrea, we express our satisfaction at the ceasefire
achieved thanks to the efforts of President Abelaziz
Bouteflika of our sister country the People?s
Democratic Republic of Algeria. We hope that the
negotiations between the parties will result in a final
solution to that conflict.
On Kosovo, my country expresses its satisfaction
at the positive developments towards ending the
violence, restoring confidence and rebuilding the
country after many years of war.
38

The United Nations was established to attain the
common purposes of all mankind, notably international
peace, security and stability. The text of the Charter
contains the provisions necessary to ensure a balance
between the rights and the duties of all those wishing
to serve the common interests of international society.
That is why, at the dawn of the third millennium, we
must spare no effort to ensure the maintenance of
international peace and security.